UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-1962


BESSIE MILLER,

                 Plaintiff - Appellant,

          v.

BALTIMORE   CITY  BOARD   OF  SCHOOL   COMMISSIONERS; KEVIN
SEAWRIGHT, Special Assistant to the COO Baltimore City
Public Schools System; JEROME JONES, Labor Relations
Associate Baltimore City Public School System,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:10-cv-02038-WDQ)


Submitted:   March 31, 2014                 Decided:   April 10, 2014


Before NIEMEYER and THACKER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John H. Morris, Jr., Baltimore, Maryland, for Appellant. Edmund
J. O’Meally, PESSIN KATZ LAW, P.A., Towson, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bessie Miller appeals the district court’s grant of

summary judgment on her claim that the Baltimore City Board of

School     Commissioners    (“the    Board”)    and    its    representatives

violated her due process rights by coercing her retirement from

her position as a school cafeteria manager.            We affirm.

            We review de novo a district court’s order granting

summary judgment, Bonds v. Leavitt, 629 F.3d 369, 380 (4th Cir.

2011), taking the facts in the light most favorable to Miller.

Scott v. Harris, 550 U.S. 372, 380 (2007).              In order to proceed

on   her   due    process   claim,   Miller    was    required      to    produce

sufficient evidence “that [she] has a constitutionally protected

‘liberty’    or    ‘property’   interest,      and    that   [she]       has   been

‘deprived’ of that protected interest by some form of ‘state

action’[.]”       Stone v. Univ. of Md. Med. Sys. Corp., 855 F.2d
167, 172 (4th Cir. 1988) (internal citation omitted).                    Although

the parties do not dispute that Miller had a protected interest

in   her   continued   employment,    Miller    contends     that    the       Board

coerced her relinquishment of that interest by placing her on

suspension without pay.

            As we have explained, “[i]f [an employee] resign[s] of

[her] own free will even though prompted to do so by events set

in motion by [her] employer, [she] relinquished [her] property

interest voluntarily and thus cannot establish that the state

                                      2
‘deprived’ [her] of it within the meaning of the due process

clause.”       Id. at       173.    However, “[a] public employer obviously

cannot       avoid    its    constitutional          obligation          to    provide       due

process       by     the    simple     expedient           of     forcing          involuntary

resignations.”              Id.     (internal        quotation          marks       omitted).

Accordingly, where an employee’s purported “resignation was so

involuntary that it amounted to a constructive discharge, it

must be considered a deprivation by state action triggering the

protections of the due process clause.”                     Id. (internal quotation

marks     omitted).           Generally,        we     have           found    resignations

involuntary “where forced by . . . duress or coercion.”                                   Id. at

174.     Thus, we must examine whether the Board’s conduct deprived

Miller of “a free and informed choice” regarding her retirement.

Id. (discussing factors courts consider in making this objective

determination).

              The common thrust of Miller’s arguments on appeal is

that the facts of her case are distinguishable from those we

examined in Stone.           To that end, Miller first notes that, unlike

the    plaintiff      in    Stone,    she   is       not    a    sophisticated,            well-

educated      employee      with    considerable       experience            and   seniority.

However, Miller fails to appreciate that, also unlike in Stone,

she was not rushed to accept the Board’s offer of a demotion,

and    she    had,    at    all    pertinent    times,          the    aid    of    her    union

representative or counsel.              Accordingly, as in Stone, there is

                                            3
no concern that Miller either misunderstood her rights or was

not granted an ample opportunity to discover them.                                Miller has

never argued to the contrary, and, moreover, Miller was able to

choose retirement, an option not even offered by the Board.                               See

id. at 177-78.

              Next, Miller suggests that the Board lacked good cause

to threaten her with termination, especially in light of the

purported      admission         of    a    Board   representative        that      he    knew

Miller had taken no money.                   Miller does not dispute, however,

that the Board had sufficient evidence to accuse her of failing

to comply with proper money handling procedures, regardless of

whether   she       in   fact    misappropriated           funds.      Nor    does    Miller

claim   on    appeal      that        her   alleged    mismanagement         of    cafeteria

funds was insufficient to warrant her demotion or termination.

See id. at 177.

              Finally,      Miller          asserts       that   her    retirement         was

involuntary because, despite her request for further discussions

regarding     possible       retaliation,           the    Board    remained       idle    and

stranded her in the financially untenable position of suspension

without      pay.        Thus,    Miller      contends       that   the      circumstances

motivating her choice to retire were appreciably more coercive

than those we examined in Stone.                      See id. at 170-71.            Contrary

to Miller’s suggestion that the voluntariness of an employee’s

decision when facing the threat of termination turns on whether

                                               4
the employee had the option of participating in some form of

disciplinary       process,     we    have       explicitly        cautioned           against

analyzing the willfulness of an employee’s actions in terms of a

“waiver”    of     the    process     the       employee    might       have       otherwise

received or been due.            Id. at 173 n.7.                Instead, “the proper

analysis . . . recognize[s] that the public employee who resigns

voluntarily has no procedural rights to waive because [she] has

suffered    no     deprivation       at   the     hands    of     the     state.”          Id.

Accordingly,       we    conclude    that    the    Board’s       offer      of    a    choice

between demotion or termination was not coercive. ∗                       See Shealy v.

Winston,     929 F.2d 1009,    1011-13       (4th        Cir.    1991)       (finding

retirement       voluntary    where       employee        was     offered         choice    of

retirement or demotion in rank).

            Accordingly, because Miller, with a full understanding

of   her   options,       voluntarily       chose   to     retire,      we     affirm      the

district    court’s       judgment.         We    dispense       with     oral      argument

because the facts and legal contentions are adequately presented



      ∗
       Although Miller also cites the Board’s failure to respond
to her invitation to discuss whether the allegations against her
might be motivated by her recent worker’s compensation claim as
further evidence of coercion, Miller improvidently assumes that
the Board was obliged to entertain or grant her request.
Because the majority of Miller’s suspension without pay was
precipitated by her ultimately ill-advised decision to attempt
to engage the Board in negotiations it had no obligation to
undertake, there was no coercion on the Board’s part.



                                            5
in the materials before this court and argument would not aid

the decisional process.

                                                     AFFIRMED




                              6